MEMORANDUM *
Thomas Lay appeals the denial of a habeas corpus petition alleging that his counsel was ineffective for not requesting a competency hearing before trial. Even assuming that counsel should have requested such a hearing, the post-conviction court was not unreasonable in determining that Lay’s counsel was not ineffective. The post-conviction court noted that Lay’s responses to the trial judge establish that he was “quite aware of the nature of the process and his role.” This evidence supports the post-conviction court’s conclusion that Lay failed to demonstrate that his counsel’s actions “had any tendency to affect the outcome of the case,” and that therefore Lay did not establish prejudice. See Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Thus, the post-conviction court’s decision, finding that appellant failed to demonstrate a constitutional violation stemming from his counsel’s ineffective assistance of counsel, was neither contrary to nor an unreasonable application of clearly established federal law. See 28 U.S.C. § 2254(d).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.